WENTWORTH, Judge.
Claimant seeks review of a workers’ compensation order by which his claim for benefits was dismissed, the deputy finding that the employer “has not been shown to. have three or more employees” and thus is not required to provide coverage under the Workers’ Compensation Law. We affirm the order appealed.
Claimant and two other individuals performed services as drivers for the employer. One of these drivers was a corporate officer and had elected to be exempt from coverage under the Workers’ Compensation Law by filing a written certification as provided in §§ 440.02(2)(b) and 440.05, Flor-ida Statutes. Section 440.02(2)(d)4 establishes that, in the context of the Workers’ Compensation Law, the term “employee” shall not include:
Any officer of a corporation who elects to be exempt from coverage under this chapter.
The Deputy therefore properly declined to consider the exempted officer in determining that the employer had not been shown to have the requisite number of employees necessary to invoke the mandatory provi*1290sions of the Florida Workers’ Compensation Law.
The order appealed is affirmed.
SHIVERS and NIMMONS, JJ., concur.